Citation Nr: 0837569	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  05-13 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased (compensable) rating for 
hemorrhoids.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran served on active duty from July 1969 to February 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 decision of the Indianapolis, 
Indiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In December 2003, the veteran was afforded a psychosocial 
assessment by a private examiner, E.M.T., PhD., CRC, a 
licensed psychologist and Diplomate of the American Academy 
of Experts in Traumatic Stress.  She concluded that the 
veteran had PTSD based on his experiences in Vietnam, 
although she did not indicate the specific experiences.  

In February 2004, the veteran was afforded a VA psychiatric 
examination.  At that time, the veteran reported that 
although he was not in combat in Vietnam, his unit came under 
mortar fire.  The examiner concluded that the veteran did not 
have PTSD.  He had a depressive disorder, but the stressor 
was undetermined.  

Statements were received from the veteran in which the 
veteran reported that his unit came under mortar attacks.  In 
addition, he saw body bags and coffins of United States 
soldiers being sent back to the States.  Also, he related 
that his cousin was with him in Vietnam, in another unit.  
His cousin was severely wounded and the physicians did not 
think that he would make it.  The veteran spent time with 
him.  He did survive and has submitted a supporting 
statement.  

The veteran was scheduled for a VA examination in order to 
resolve if he has PTSD, due to the conflicting reports, as 
there was a verified stressor of the incidents with his 
cousin.  The veteran did not report for his examination.  In 
the October 2008 informal hearing presentation, the veteran's 
representative indicated that the veteran had been unable to 
report for the examination due to work commitments, but was 
willing to report for an examination and one should be 
afforded to him in light of McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Accordingly, the Board finds that he should 
be afforded a VA PTSD examination.

In addition, the representative indicated that the veteran 
had undergone a colonoscopy in December 2007 and his 
hemorrhoids had worsened.  As the veteran has asserted that 
his service-connected disability has worsened since his last 
examination, he should be afforded a new examination in 
compliance with VA's duty to assist.  See Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).

Although the Board believes that there is currently 
substantial VCAA compliance which comports with Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), since this claim is 
being remanded, additional notification should be sent as a 
precautionary matter.  The Board notes that VA Fast Letter 
08-16 addresses current requirements and should be followed.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran should be sent VCAA notice 
which complies with Vazquez-Flores v. Peake, 
per VA Fast Letter 08-16.

2.  Obtain and associate with the claims 
file copies of all clinical records, 
which are not already in the claims file, 
of the veteran's treatment for his 
claimed PTSD and hemorrhoids, including 
the December 2007 colonoscopy report.  

3.  Schedule the veteran for a VA 
psychiatric examination for the purpose 
of determining the etiology of any 
psychiatric disability diagnosed.  Based 
on examination findings, historical 
records, and medical principles, the 
physician should give a medical opinion, 
with full rationale, as to whether the 
veteran currently has PTSD under DSM IV.  
The examiner should specifically identify 
the verified stressor(s) which is(are) 
responsible for PTSD, if diagnosed.  
Additionally, if the examiner notes the 
presence of any coexistent psychiatric 
disability, including a depressive 
disorder, an opinion should be provided 
as to whether such psychiatric disability 
is more likely than not, less likely than 
not, or at least as likely as not related 
to service.

4.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the veteran should be provided 
with a supplemental statement of the case 
as to any issue remaining on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).

